     4:06-cr-00207-TLW         Date Filed 07/28/20      Entry Number 792        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


 United States of America,                           Criminal No. 4:06-cr-00207-TLW-7

        v.
                                                                        Order
 Bryant Oneal Fulton.



       The defendant was arrested on January 27, 2020 pursuant to a warrant issued for violations

of the terms of supervised release. ECF No. 773. The defendant was released on bond. The Court

scheduled a supervised release revocation hearing in this matter for March 31, 2020. This hearing

was then cancelled due to the ongoing COVID-19 pandemic. At that time, the Court rescheduled

the hearing for May 11, 2020. However, due to ongoing concerns surrounding the COVID-19

pandemic and a significant rise in case numbers in the state of South Carolina, that hearing was

cancelled. The Court scheduled a supervised release revocation hearing in this matter for July 22,

2020, to proceed by videoconference pursuant to Section 15002(b)(1)(F) of the Cares Act, Pub. L.

No. 116-136. The Court is required to have the consent of the defendant to conduct a supervised

release revocation hearing. CARES Act, Pub. L. No. 116-136, § 15002(b)(1)(F). Due to the

circumstances of this matter, the Court did not receive consent to conduct a videoconference

supervised release revocation hearing.

       Therefore, the Court held a status conference by videoconference. The defendant was

present by videoconference. During the proceeding, the parties provided information about the

status case. At the request of the parties, with the consent of the defendant, the Court granted a

consent motion for a continuance. If, ultimately, the violations are not contested and the defendant

consents to proceeding by videoconference, the parties are instructed to notify the Court so that a


                                                 1
     4:06-cr-00207-TLW         Date Filed 07/28/20      Entry Number 792        Page 2 of 2




videoconference supervised release revocation may be scheduled. Absent consent, the Court

intends to proceed with an in-court revocation hearing as soon as it is safe in light of the COVID-

19 pandemic.


                                                            s/ Terry L. Wooten_____________
                                                            Senior United States District Judge

July 28, 2020
Columbia, South Carolina




                                                2
